[Cite as State v. Pitts, 2022-Ohio-643.]




                              IN THE COURT OF APPEALS OF OHIO
                                  SIXTH APPELLATE DISTRICT
                                      OTTAWA COUNTY


State of Ohio                                      Court of Appeals No. OT-21-019

         Appellee                                  Trial Court No. CP NO 20 CR 014

v.

Jeremiah J. Pitts                                  DECISION AND JUDGMENT

         Appellant                                 Decided: March 4, 2022

                                           *****

         James J. VanEerten, Ottawa County Prosecuting Attorney, and
         Blake W. Skilliter, Assistant Prosecuting Attorney, for appellees

         W. Alex Smith, for appellant.

                                           *****

         DUHART, J.

         {¶ 1} This case is before the court on appeal by appellant, Jeremiah Pitts, from the

June 22, 2021 judgment of the Ottawa County Common Pleas Court. For the reasons that

follow, we affirm.
                                    Assignments of Error

       I. Pitts was convicted against the manifest weight of the evidence.

       II. Evidence was admitted against Evid.R. 404(B).

                                        Background

       {¶ 2} In January of 2020, appellant was indicted on one count of corrupting

another with drugs in violation of R.C. 2925.02(A)(3)(C)(1)(a), a felony of the second

degree (Count One) and one count of involuntary manslaughter in violation of R.C.

2903.04(A)(C), a felony of the first degree (Count Two). These charges stemmed from

the death of Melissa Manns, who died on August 27, 2019. The parties have stipulated

that her death was caused by a fatal overdose of fentanyl that she ingested on or about

August 26 – 27, 2019.

       {¶ 3} A jury trial was held beginning on April 13, 2021. At trial, the following

relevant testimony was set forth.

       {¶ 4} The first witness to testify was Miranda Heuberger, appellant’s live-in

girlfriend at the time in question. Heuberger detailed the timeline of events of August 26,

2019, including testifying to a number of communications between both Manns and

appellant and Manns and Heuberger that occurred throughout the day. Heuberger

explained that she communicated through Facebook messenger and, as she did not have

service on her cell phone, her communications were limited to times she had Wi-Fi, or if

she accessed her Facebook account on appellant’s phone.

2.
       {¶ 5} Manns first contacted appellant on Facebook at around 10:00 a.m. asking for

$100 worth of drugs. At this time, both appellant and Heuberger were working together

doing odd jobs. When appellant did not respond, Manns contacted Heuberger who also

did not reply right away. Appellant then answered Manns around 10:45 a.m. that he had

“hard,” which Heuberger testified meant crack. When Manns replied “not hard,” which,

according to Heuberger meant Manns wanted heroin or fentanyl, appellant responded that

he could get it “after work.” Manns responded “Text me.” After hours of no

communication between appellant and Manns, Manns reached out to Heuberger around

4:17 p.m. with “got $$$.” Heuberger explained this meant Manns was still trying to get

drugs and was reaching out to Heuberger because appellant had not messaged her back

regarding the drugs. Manns then sent a message to appellant around 6:11 p.m. which was

followed by a 53 second Facebook call between appellant and Manns. Then at 6:27 p.m.,

Manns sent messages to appellant saying “if u ever want pills…I got a hookup in

Toledo[]” and “I can’t get there…sooo.”

       {¶ 6} After finishing work for the day, appellant and Heuberger drove to Toledo in

a grey truck owned by appellant. The purpose of the trip was for Heuberger to visit her

father; however, Heuberger testified that appellant left her at her father’s house for a

period to get more drugs.

       {¶ 7} Messages renewed between appellant and Manns around 8:18 p.m. when

Manns texted “Anything?” to appellant. He responded “yeah” and “in few.” A

conversation continued between appellant and Manns where it appears appellant was

negotiating to either purchase pills from Manns or trade Manns drugs for the pills as well

3.
as money. After a back and forth regarding a price for Manns’ pills which did not result

in any agreement, Manns messaged appellant “when u b here with the good shit?” When

he replied that it would be two hours, Manns wrote “Just bring me some shit, asshole!!!”

Appellant responded, in part, that he would be there. Manns then told appellant to call

her when he got there, not to honk his horn.

      {¶ 8} At 8:19 p.m., Manns sent a message to Heuberger asking her what she was

doing and if she was o.k.

      {¶ 9} Manns again reached out to appellant at 9:10 p.m. asking where he was. He

responded that he was “coming” and that he would text her. After missed calls back and

forth, at approximately 9:11 p.m. to 9:12 p.m. there was a video chat between appellant

and Manns. Manns then texted appellant “Come save me.” Appellant responded “I’ll b

there soon.”

      {¶ 10} Manns messaged appellant again at 10:41 p.m. “Come on now.” And at

10:55 p.m. she wrote “R u coming?” At 11:22 p.m., a number of Facebook messages

were sent from appellant’s phone. First was “I’m home u ready” to which Manns

responded yes and then “How long.” When appellant replied with “soon,” Manns sent

back “How soon asshole…I want 50 of each.” Heuberger testified she understood this to

mean Manns wanted “50 of crack and a 50 of heroin” or some kind of opiate. The next

message from appellant’s phone was from Heuberger who first stated that “This is

Miranda” and then “we are on our way to u love.” Heuberger explained that she was

texting at this point as appellant was driving. Another message from appellant’s phone,

which Heuberger admitted to sending said “Couple minutes.”

4.
       {¶ 11} At 11:23 p.m., Heuberger attempted to make a Facebook call to Manns

using appellant’s phone. Manns did not answer. At 11:24 p.m., there were a series of

messages from Heuberger to Manns which said “hello,” then “love” then “answer UR

phone.” A minute later, there was a 14 second Facebook call, initiated by Heuberger

between Heuberger and Manns in which, according to Heuberger, she told Manns she

was on her way. There was also a message from Heuberger telling Manns “Yes we are

just [g]ot the stuff,” followed by another message “At home leaving [now].” Heuberger

then asks Manns “Will u do a bump wit me if i[] come girl?” and when Manns answers in

the affirmative, Heuberger says “Thank u I really need it.” Manns responds to Heuberger

“kk. bring 50 of each.” At 11:49 p.m., there was a five second call from appellant to

Manns during which, according to Heuberger, appellant said “come outside.” At this

time, appellant and Heuberger were at Manns’ residence.

       {¶ 12} Manns then came outside. According to Heuberger, Manns first argued

with appellant, telling him he better be treating Heuberger right and taking care of her.

She then got into the rear seat on the passenger side of the truck. Heuberger saw Manns

give appellant money and appellant give Manns “a piece of paper” “[l]ike a fold.”

Heuberger explained it was common for drugs to be packaged in such a way. Heuberger

further stated that, despite Manns’ agreement to give her “a bump,” appellant told Manns

not to and instead appellant later gave Heuberger heroin. Manns was only in the truck for

a few minutes.




5.
       {¶ 13} After leaving Manns’ house, appellant tried on two occasions to video chat

with Manns at 12:20 a.m. and 12:21 a.m. He then sent her a message at 12:21 a.m. which

said “hello.”

       {¶ 14} Heuberger also reached out to Manns. At 12:34 a.m., she sent texts stating

“Thank u love,” “And sorry about him,” which she clarified was in reference to appellant

for arguing, “Trippin hate that shit” which Heuberger also said was about the arguing and

fighting, and “But thank you for looking out for me for bringing that to you.” This last

statement, according to Heuberger, was in reference to Manns giving her weed to take

home. Manns did not respond to these messages.

       {¶ 15} Heuberger also testified that she had entered into an agreement with the

prosecutor whereby the prosecutor agreed not to prosecute her for any drug abuse charges

relating to August 26 and 27, 2019, and in exchange she would truthfully testify in

appellant’s trial.

       {¶ 16} In response to suggestions by defense counsel that it was she that provided

the drugs to Manns, Heuberger testified that she did not supply drugs, but appellant did

and she had been present when appellant sold drugs to other people.

       {¶ 17} As to the events that took place after Manns received the drugs, the parties

have stipulated to a summary of statements made by Rex Lacer, who was letting Manns




6.
live on his property.1 At approximately 1:05 a.m., Manns came into Lacer’s home and

shortly thereafter, she collapsed. Lacer then called 911. He was not aware of Manns’

whereabouts prior to her entering the house.

      {¶ 18} In addition to Heuberger, other pertinent testimony included testimony by

Brian Potts, an officer with the United States Customs and Border Protection, who

testified that video from the Erie Ottawa Airport showed a truck driving into a driveway

at approximately 11:48 p.m. on August 26, 2019. Matt Gandee, a commander of the drug

task force in Ottawa County, also testified regarding conversations appellant had on

Facebook with others that were indicative of drug trafficking. In some of the

conversations, appellant was attempting to trade one form of drug for another. Trevor

Johnson, from the Ottawa County Prosecutor’s Office testified concerning the Facebook

messages sent between Manns and appellant and Heuberger and Manns. He further

testified regarding videos from security cameras located at a nearby airport and a customs

office showing a truck he recognized as appellant’s pulling into a driveway on the

property where Manns lived at approximately 11:49 p.m., and leaving six to eight

minutes later. Johnson also stated that Manns “did not communicate with anybody else

once she received her drugs” and that, while reviewing the videos, he did not see anyone




1
  With regard to where on the property Manns was staying, on the morning of August 27,
2019, Lacer stated that she was sleeping on his couch while Manns and her boyfriend
“got their camper ready to live in” and in another conversation a few days later, Lacer
stated that he allowed Manns and her boyfriend to move their camper onto his property
and that Manns’ boyfriend was in jail and Manns was living “at the property.”
7.
else coming and/or going from Lacer’s property between the time the truck left and the

emergency vehicles arrived.

       {¶ 19} At the conclusion of the trial, appellant was found guilty of both charges.

On June 21, 2021, appellant was sentenced. The court merged the two counts and the

state elected to proceed on the involuntary manslaughter count. Appellant was sentenced

to a minimum prison term of 10 to 15 years. The sentencing judgment entry reflecting

this sentence was journalized on June 22, 2021. Appellant appealed.

                                           Analysis

       {¶ 20} In his first assignment of error, appellant argues that his convictions were

against the manifest weight of the evidence.

       {¶ 21} When considering whether a conviction was against the manifest weight of

the evidence, an appellate court “reviewing the entire record, weighs the evidence and all

reasonable inferences, considers the credibility of witnesses and determines whether in

resolving conflicts in the evidence, the jury clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. The discretionary power to grant a new trial should be exercised only in the

exceptional case in which the evidence weighs heavily against the conviction.” State v.

Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997), quoting State v. Martin, 20

Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). The reviewing court sits “as a

‘thirteenth juror’ and may disagree with the fact-finder’s resolution of the conflicting

testimony.” State v. Stein, 6th Dist. Lucas No. L-19-1171, 2021-Ohio-761, ¶ 34, citing

Thompkins at 387. However, we will “extend special deference to the jury’s credibility

8.
determinations given that it is the jury who has the benefit of seeing the witnesses testify,

observing their facial expressions and body language, hearing their voice inflections, and

discerning qualities such as hesitancy, equivocation, and candor.” State v. Beavogui, 6th

Dist. Wood No. WD-17-009, 2018-Ohio-2432, ¶ 55.

       {¶ 22} Here appellant argues that there was no evidence presented to show that

appellant provided the drugs to Manns and that it was those drugs that killed her. He

maintains that “no evidence was presented to show that [appellant] himself provided

drugs to the victim.” Instead, he argues the evidence supports a finding that Heuberger

was the person that supplied the drugs to Manns. Alternatively, appellant points to an

hour before EMS was called in which there was no evidence regarding Manns’ activities.

Because of the “multiple alternatives,” appellant argues that there is no evidence that

Manns died of drugs provided by appellant or Heuberger.

       {¶ 23} We find there is evidence to support appellant’s convictions and we cannot

find that the jury clearly lost its way and created such a manifest miscarriage of justice

that the convictions must be reversed and a new trial ordered. The parties agree that

Manns died of a drug overdose. The evidence shows hours of documented back and forth

messages between Manns and appellant regarding appellant getting drugs for Manns.

These communications were initiated by Manns, who specifically reached out to

appellant for drugs. There is then a video of appellant’s truck driving to Manns’

residence at the time Heuberger testifies they were there, and testimony by Heuberger

that she witnessed appellant give a folded piece of paper, which was consistent with the

manner in which opiates were packaged, to Manns in exchange for money an hour prior

9.
to Manns’ death. There is additionally no evidence that Manns reached out to any other

person to purchase drugs on the day in question, or any evidence that Manns was in

contact with anyone else between the time appellant and Heuberger left Manns’ residence

and the time Manns entered Lacer’s home. Moreover, appellant’s argument that

Heuberger was the one who gave the drugs to Manns would not absolve appellant of

liability. The jury was charged that appellant could be liable as either the principal

offender or a complicitor. Even if it was Heuberger who actually gave Manns the drugs

that killed her, there is sufficient evidence in the record to support a finding that appellant

was complicit. One who is complicit in the commission of an offense can be charged and

punished as a principal offender. R.C. 2923.03(F). Accordingly, we find appellant’s first

assignment of error not well-taken.

       {¶ 24} In his second assignment of error, appellant contends that the trial court

erred by admitting evidence that appellant had provided drugs to people other than

Manns.

       {¶ 25} Evidence that a person committed a crime other than that for which he or

she is on trial is not admissible solely to show that person’s propensity or inclination to

commit crime, or that that person acted in conformity with bad character. State v.

Williams, 134 Ohio St.3d 521, 2012-Ohio-5695, 983 N.E.2d 1278, ¶ 15. However,

Evid.R. 404(B) allows such evidence to be admitted for other purposes, such as “proof of

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake

or accident.”



10.
       {¶ 26} The Ohio Supreme Court has set forth the following test for determining

whether other acts evidence is admissible.

              The first step is to consider whether the other acts evidence is

       relevant to making any fact that is of consequence to the determination of

       the action more or less probable than it would be without the evidence.

       Evid.R. 401. The next step is to consider whether evidence of the other

       crimes, wrongs, or acts is presented to prove the character of the accused in

       order to show activity in conformity therewith or whether the other acts

       evidence is presented for a legitimate purpose, such as those stated in

       Evid.R. 404(B). The third step is to consider whether the probative value of

       the other acts evidence is substantially outweighed by the danger of unfair

       prejudice. Williams at ¶ 20.

       {¶ 27} Appellant claims the admission of this evidence was “horribly prejudicial”

and “would have swayed the mind of the jurors.” The state maintains that the evidence

was properly admitted for the purpose of establishing the identity of the person that

supplied the opiates to Manns after appellant raised the possibility that it was Heuberger

who provided Manns with the drugs. Specifically, the state argues that appellant used the

same “modus operandi” with Manns that he did with other drug transactions – he

communicated through Facebook Messenger. The state also contends that if the evidence

was improperly admitted, the error was harmless as there is still other “overwhelming

evidence” in the record to support the convictions.



11.
       {¶ 28} We find that we need not decide whether the evidence was properly

admitted because even if it was improper, we find any error to be harmless.

       {¶ 29} The admission of improper character evidence under Evid.R. 404(B) may

be deemed harmless error. State v. Morris, 141 Ohio St.3d 399, 2014-Ohio-5052, 24

N.E.3d 1153, ¶ 15. Under harmless error analysis, “[a]ny error, defect, irregularity, or

variance which does not affect substantial rights shall be disregarded.” Crim.R. 52(A).

“The term ‘substantial rights’ has been interpreted to require that ‘the error must have

been prejudicial.’” Morris at ¶ 23, quoting State v. Fisher, 99 Ohio St.3d 127, 2003-

Ohio-2761, 789 N.E.2d 222, ¶ 7. When determining whether a defendant has been

prejudiced by the admission of improper evidence, the court should consider both the

impact that the offending evidence had on the verdict as well as the strength of the

remaining evidence. Morris at ¶ 25, 33. If, upon removal of the tainted evidence, the

remaining evidence is overwhelming, an improper admission of evidence under Evid.R.

404(B) may be deemed harmless error. Id. at ¶ 32.

       {¶ 30} Here, we have reviewed the record and we do not find that appellant was

prejudiced by the admission of the evidence of the other drug transactions. We find that

the impact that the evidence had on the verdict was low and that the other evidence

presented at trial establishes overwhelming evidence of appellant’s guilt such that any

alleged error was harmless. As discussed above, in addition to Heuberger’s testimony

that it was appellant who provided Manns with drugs, the evidence establishes that it was

appellant who Manns initially reached out to for drugs, there were repeated

communications between Manns and appellant’s Facebook account regarding the drug

12.
transaction, and appellant’s vehicle was at Manns’ residence approximately an hour

before she overdosed. Additionally, there is no evidence that Manns reached out to

anyone other than appellant and Heuberger. Even if the jury were to believe that it was

Heuberger and not appellant who provided the drugs, there is overwhelming evidence

that appellant was, at a minimum, complicit in the transaction.

         {¶ 31} Accordingly, we find appellant’s second assignment of error not well-

taken.

         {¶ 32} The judgment of the Ottawa County Common Pleas Court is affirmed.

Pursuant to App.R. 24, appellant is hereby ordered to pay the costs incurred on appeal.


                                                                        Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Thomas J. Osowik, J.                             _______________________________
                                                             JUDGE
Christine E. Mayle, J.
                                                 _______________________________
Myron C. Duhart, P.J.                                        JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE


              This decision is subject to further editing by the Supreme Court of
         Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
              version are advised to visit the Ohio Supreme Court’s web site at:
                       http://www.supremecourt.ohio.gov/ROD/docs/.




13.